UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1636



GRAYSON & KUBLI, P.C.,

                                              Plaintiff - Appellee,

          versus


JEFFREY P. GOLDSTEIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, Magistrate
Judge. (1:04-cv-01337-LO)


Submitted:   April 20, 2007                 Decided:   June 11, 2007


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rand L. Gelber, Vienna, Virginia, for Appellant. Mary E. Harkins,
GRAYSON & KUBLI, P.C., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Appellant   Jeffrey   P.   Goldstein   appeals   the   district

court’s judgment that he owed legal fees under a finding of breach

of contract, or, in the alternative, quantum meruit. After a bench

trial, this court reviews the district court's conclusions of law

de novo and its findings of fact for clear error.       Minyard Enter.,

Inc. v. Southeastern Chem. & Solvent Co., 184 F.3d 373, 380 (4th

Cir. 1999); Fed. R. Civ. P. 52(a).      A finding of fact is clearly

erroneous when, “although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.”           United

States v. United States Gypsum Co., 333 U.S. 364, 395 (1948); In re

Green, 934 F.2d 568, 570 (4th Cir. 1991).

          We have reviewed the parties' briefs and the joint

appendix and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.        See Grayson & Kubli v.

Goldstein, No. 1:04-cv-01337-LO (E.D. Va. Apr. 20, 2006).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                - 2 -